Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 25, 2022 has been entered.  Claims 1 and 5-13 are pending in this application, with claims 5 and 6 withdrawn from consideration as directed to a non-elected invention. Thus claims 1 and 7-13 are examined herein.

      Duplicate Claims
Applicant is advised that should claim 9 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 10 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the present case, claims 9 and 12 appear to be identical, as are claims 10 and 13.
     Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

             (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Nothing in the specification as originally filed disclosed, either explicitly or implicitly, the concept of “chemically unmodified” B as recited in new claim 11.

Claims 1, 7 and 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The statement in claims 1, 9 and 12 that the alloy has a “melting point” at 1,000 0C or less is inconsistent with what is disclosed in the present specification.  The only disclosure in the specification of a temperature of 1,0000C appears to be at page 14, lines 6-7, which states that an “alloy of the present invention has a melting start temperature of 1,0000C or less” [emphasis added].  In other words, if one heats a solid alloy of the invention from some lower temperature thru some higher temperature (but less than 1,0000C), melting of the alloy will begin at that higher temperature and an endothermic peak will appear on a DTA curve of the alloy at that temperature, indicating that temperature is the solidus temperature of the alloy.  Full melting of the alloy will not occur until some temperature significantly higher than 10000C is reached, i.e. when the alloy reaches its liquidus temperature.  The examiner suggests changing the phrase “melting point’ to “melting start temperature”.
b) The term “wide” temperature range in claims 1, 9 and 12 is a relative term that does not appear to have any particular meaning in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a material within the scope of the claims from one outside that scope.  Thus the claims are indefinite.
c) It is unclear what the scope would be of the term “chemically unmodified” as recited in claim 11, lines 3-4.
d) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Allowable Subject Matter
Claim 8 is allowable over the prior art of record.  The closest prior art appears to be Xu (US 2016/0245295), and neither Xu nor any other prior art of record discloses or suggests an alloy powder having a composition as defined in claim 8. Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Further, claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.  As pointed out by Applicant on page 5 of the remarks filed April 25, 2022, Xu requires materials that are sintered at temperatures of at least 10500C, which would be completely inconsistent with an alloy with a melting start temperature of 10000C or less.  


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 6, 2022